Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 8, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157921(46)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  JANE DOE,                                                                                                           Justices
               Plaintiff-Appellant,
                                                                    SC: 157921
  v                                                                 COA: 336795
                                                                    Oakland CC: 2016-153573-CZ
  BISHOP FOLEY CATHOLIC HIGH SCHOOL,
  REVEREND GERARD J. LEBOEUF, JOANNE
  MOLNAR, NANCY HAGER, ARCHDIOCESE
  OF DETROIT, HIS EMINENCE ADAM JOSEPH
  MAIDA, SISTER MARY GEHRINGER, and
  ROES 1 – 50,
              Defendants-Appellees,
  and

  RICHARD FISCHER,
             Defendant.
  _____________________________________/

        On order of the Chief Justice, the motion of defendants-appellees to file a surreply
  is GRANTED. The surreply submitted on August 1, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 8, 2018

                                                                               Clerk